DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/23/2021 has been entered.
In the amendments filed on 01/23/2021, claims 1-2, 4, 6-8, 10-13, 15, 17, and 19-21 are pending. Claims 3, 5, 9, 14, 16, and 18 are canceled. Claims 10-13 are withdrawn. Claims 20-21 are new.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 21 recites the limitation “the solid bismaleimides is 4,4’-diphenylmethane bismaleimide” in lines 1-2, which fails to further limit the “solid bismaleimides” that are recited in claim 20, line 2, and which fails to include all the limitations of claim 20 because claim 20 recites the limitation “solid bismaleimides” in line 2, which requires more than one solid bismaleimide because “solid bismaleimides” is a plural word, whereas “4,4’-diphenylmethane bismaleimide” is a singular solid bismaleimide, which means that claim 21 does not require more than one solid bismaleimide.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US 2010/0209690 A1) in view of Hsieh (US 2014/0349090 A1).
Regarding claims 1-2, Sang teaches an electrically conductive composition comprising [0021] one or more thermosetting resin [0022] and one or more conductive additives [0024], which reads on a conductive resin composition comprising a resin 
Sang does not teach a specific embodiment wherein the resin composition further comprises (B) dicyandiamide. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Sang’s dicyandiamide as Sang’s one or more curing agents, which would read on the limitation wherein the resin composition further comprises (B) dicyandiamide as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an electrically conductive composition with similar curing properties because Sang teaches that the electrically conductive composition comprises [0021] one or more curing agents [0023] that optionally include dicyandiamide [0099]. Exemplary rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).

Regarding claims 4 and 15, Sang teaches that the one or more thermosetting resins optionally further include epoxies [0049] that are polyepoxides having at least about two epoxy groups per molecule [0050] or multi-functional epoxy resins [0070], or cyanate esters [0049, 0069], which optionally reads on the limitation wherein the conductive resin composition further comprises (D) a compound having in its molecule one or more epoxy groups, or cyanate ester as claimed.
Sang does not teach a specific embodiment wherein the conductive resin composition further comprises (D) a compound having in its molecule one or more epoxy groups, or cyanate ester. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Sang’s epoxies that are polyepoxides having at least about two epoxy groups per molecule or multi-functional epoxy resins or Sang’s cyanate esters to substitute for a fraction of Sang’s one or more thermosetting resin, which would read on the limitation wherein the conductive resin composition further comprises (D) a compound having in its molecule 
Regarding claims 6 and 17, Sang teaches a conductive adhesive film comprising the composition [0027], which reads on an adhesive comprising the conductive resin composition according to claim 1 or 2 as claimed. Also, since Sang renders obvious the conductive resin composition according to claims 1 and 2 as explained above, and since the only recited ingredient of the claimed adhesive is the conductive resin composition according to claim 1 or 2, Sang renders obvious an adhesive comprising the conductive resin composition according to claim 1 or 2 as claimed.
Regarding claim 7, Sang teaches a conductive adhesive film comprising the composition [0027], which reads on a conductive adhesive comprising the conductive resin composition according to claim 1 as claimed. Also, since Sang renders obvious the conductive resin composition according to claim 1 as explained above, and since the only recited ingredient of the claimed conductive adhesive is the conductive resin composition according to claim 1, Sang renders obvious a conductive adhesive comprising the conductive resin composition according to claim 1 as claimed.

s 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US 2010/0209690 A1) in view of Hsieh (US 2014/0349090 A1) as applied to claims 1 and 2, and further in Dershem (US 2008/0075965 A1).
Regarding claims 8 and 19, Sang in view of Hsieh renders obvious the conductive resin composition according to claim 1 as explained above.
Sang does not teach a paste for forming electrodes comprising the conductive resin composition. However, Dershem teaches a die-attach paste including a composition and optionally a filler [0017], wherein the composition comprises maleimide compounds [0009] that are liquid bismaleimide compounds [0014], wherein the filler is electrically conductive and/or thermally conductive [0042]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a die-attach paste including Sang’s electrically conductive composition, which would read on the limitation of a paste for forming electrodes comprising the conductive resin composition according to claim 1 or 2 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a die-attach paste, which would have been beneficial for an additional utility for Sang’s electrically conductive composition because Dershem teaches that a composition comprising maleimide compounds [0009] that are liquid bismaleimide compounds [0014] and a filler [0017] that is electrically conductive and/or thermally conductive [0042] is beneficial for use as a die-attach paste [0017], and because Sang teaches that their electrically conductive composition comprises [0021] one or more thermosetting resin [0022] and one or more conductive additives [0024].

s 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US 2010/0209690 A1) in view of Hsieh (US 2014/0349090 A1) as applied to claim 1, and further in view of Shin (US 2014/0199549 A1).
Regarding claim 20, Sang in view of Hsieh renders obvious the conductive resin composition according to claim 1 as explained above,
Sang does not teach that the resin composition further comprises solid bismaleimides. However, Shin teaches solid bismaleimide [0001] that are solid bismaleimide resins [0005] that are present in a hybrid thermosetting resin composition for electronics packaging application device that further comprises benzoxazine resins [0001], optionally a curing agent that is dicyandiamide [0020], and optionally an electrically conductive filler [0020]. Sang and Shin are analogous art because both references are in the same field of endeavor of a conductive resin composition comprising a resin composition and optionally a conductive filler, wherein the resin composition comprises a compound having in its molecule an OH group and any one of primary to tertiary amines, and optionally dicyandiamide. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Shin’s solid bismaleimide that are solid bismaleimide resins to modify Sang’s resin composition, which would read on the limitation wherein the resin composition further comprises solid bismaleimides as claimed. One of ordinary skill in the art would have been motivated to do so because Shin teaches that the solid bismaleimide [0001] that are solid bismaleimide reins [0005] are beneficial for having high temperature stability, hot-wet strength, and fatigue resistance due to lower moisture absorption than conventional novolac or resole or epoxy resin-based adhesives [0005] and are 
Regarding claim 21, Sang does not teach that the solid bismaleimides is 4,4’-diphenylmethane bismaleimide. However, Shin teaches 4,4’-diphenylmethane bismaleimide that is a solid bismaleimide resin [0005] that is present in a hybrid thermosetting resin composition for electronics packaging application device that further comprises benzoxazine resins [0001], optionally a curing agent that is dicyandiamide [0020], and optionally an electrically conductive filler [0020]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Shin’s 4,4’-diphenylmethane bismaleimide to modify Sang’s resin composition, which would read on the limitation wherein the solid bismaleimides is 4,4’-diphenylmethane bismaleimide as claimed. One of ordinary skill in the art would have been motivated to do so because Shin teaches that the 4,4’-diphenylmethane bismaleimide that is a solid bismaleimide resin [0005] that is beneficial for having high temperature stability, hot-wet strength, and fatigue resistance due to lower moisture absorption than conventional novolac or resole or epoxy resin-based adhesives [0005] and is beneficial for being useful in a hybrid thermosetting resin composition for electronics packaging application device [0001], which would have been desirable for .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, 6-8, 15, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5, 7, and 13 of U.S. Patent No. 10,294,324 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a conductive resin composition comprising a resin composition and a conductive filler (claim 4), wherein the resin composition comprises (A) a compound having in its molecule an OH group and any one of primary to tertiary amines, (B) dicyandiamide, and (C) dimer acid-modified bismaleimides (claim 1), wherein in another embodiment (C) is liquid at 20° C ± 15° C (claim 13), which reads on a conductive resin composition comprising a resin .
The patent does not claim a specific embodiment wherein the (C) dimer acid-modified bismaleimides are (C) dimer acid-modified liquid bismaleimides. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the patent’s (C) dimer acid-modified bismaleimides that are liquid at 20° C ± 15° C as the patent’s (C) dimer acid-modified bismaleimides, which would read on the limitation wherein the (C) dimer acid-modified bismaleimides are (C) dimer acid-modified liquid bismaleimides as claimed. One of ordinary skill in the art would have been motivated to do so because the patent’s (C) dimer acid-modified bismaleimides (claim 1) that are liquid at 20° C ± 15° C (claim 13) would have been beneficial for lowering viscosity of the patent’s conductive resin composition than if the dimer acid-modified bismaleimides were solid at 20° C ± 15° C.

Claims 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5, 7, and 13 of U.S. Patent No. 10,294,324 B2 as applied to claim 1, and further in view of Shin (US 2014/0199549 A1). Claims 3-5, 7, and 13 of U.S. Patent No. 10,294,324 B2 renders obvious the conductive resin composition according to claim 1 as explained above.
.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 01/23/2021 is insufficient to overcome the rejection of claims 1-2, 4, 6-7, 15, and 17 based upon 35 U.S.C. 103 as being unpatentable over Sang et al. (US 2010/0209690 A1) in view of Hsieh (US 2014/0349090 A1) as set forth in the last Office action because:
In response to the applicant’s argument that the claimed resin composition comprising the specific combination of (A) a compound having in its molecule an OH group and any one of primary to tertiary amines, (B) dicyandiamide, and (C) dimer acid-modified liquid bismaleimides provide unexpected results sufficient to establish unobviousness within the meaning of 35 U.S.C. 103 based on the results of Example 9 and Comparative Examples 1 to 3 (p. 1-5), the applicant’s allegations of unexpected results are not persuasive because the applicant’s results are not commensurate in scope with the claimed invention. Specifically, claim 1 does not limit the species and amount of (A) a compound having in its molecule an OH group and any one of primary to tertiary amines, does not limit the amount of (B) dicyandiamide, does not limit the species and amount of (C) dimer acid-modified liquid bismaleimides, and does not exclude the resin composition from further comprising other ingredients. In contrast, Example 9 is the only inventive example in the applicant’s results, comprises one amount and one species of ingredients (A), (B), and (C) of the claimed composition, and prima facie case of obviousness (MPEP 716.02(e)).

Response to Arguments
Applicant's arguments filed 01/23/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that none of the cited art teaches or suggest the specific combination of (A) a compound having in its molecule an OH group and any one of primary to tertiary amines, (B) dicyandiamide, and (C) dimer acid-modified liquid bismaleimides, that Sang does not teach that the resin composition further comprises (C) liquid bismaleimides, and Hsieh fails to teach or suggest the specific combination of components (A), (B), and (C) as claimed (p. 5), the rejection of claim 1 is not based on Sang individually and is not based on Hsieh individually. It is based on the combination of Sang in view of Hsieh’s rendering obvious the combination of (A), (B), and (C) as claimed. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Sang in view of Hsieh renders obvious the combination of (A), (B), and (C) as claimed, as explained in the rejection of claim 1 in this Office action.
In response to the applicant’s argument that all of the embodiments of Sang include epoxy resin, dicyandidamide, and conductive fillers, and that none of the embodiments of Sang include the claimed components (A) a compound having in its molecule an OH group and any one of primary to tertiary amines, and (C) dimer acid-modified liquid bismaleimides, or even bismaleimide (BMI) (p. 5-6), not all of the embodiments of Sang include epoxy resin and dicyandiamide. The rejection of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the applicant’s argument that it would have not been obvious to try choosing the claimed specific combination of components (A), (B), and (C) from the teachings of Sang in view of Hsieh because the claimed resin composition comprising the specific combination of components (A), (B), and (C) provides unexpected results sufficient to establish unobviousness within the meaning of 35 U.S.C. 103 based on results of Example 9 and Additional Comparative Examples 1, 2, and 3 shown in the Rule 132 Declaration (p. 6-7), the applicant’s allegations of unexpected results are not persuasive because the applicant’s results are not commensurate in scope with the claimed invention. Specifically, claim 1 does not limit the species and amount of (A) a compound having in its molecule an OH group and any one of primary to tertiary amines, does not limit the amount of (B) dicyandiamide, does not limit the species and amount of (C) dimer acid-modified liquid bismaleimides, and does not exclude the resin composition from further comprising unrecited ingredients. In contrast, Example 9 is the only inventive example in the applicant’s results, comprises one amount and one species of ingredients (A), (B), and (C) of the claimed composition, and further comprises Ag filler (Declaration filed 01/23/2021 p. 3). The applicant did not show that the results of Example 9 would occur over the entire scope of claim 1, and the applicant did not show examples that would allow one of ordinary skill in the art to determine a trend in the exemplified data that would allow one to predict the results over the entire scope of claim 1. Also, the applicant did not compare a sufficient number of examples within the scope of claim 1 with a sufficient number of examples outside the scope of prima facie case of obviousness (MPEP 716.02(e)). 
In response to the applicant’s argument that Sang teaches various kinds of thermosetting resins in addition to the claimed component (A) and bismaleimide (BMI), and Sang does not teach or suggest any embodiments in which the claimed components (A) and (C) or even bismaleimides are used, and that thus, there would have been no articulated reasoning with some rational underpinning to combine the claimed components (A), (B), and (C) in the resin composition to arrive at the claimed In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the applicant’s argument that claims 3-5, 7, and 13 of ‘324 patent do not recite a conductive resin composition comprising (C) dimer acid-modified liquid 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID T KARST/Primary Examiner, Art Unit 1767